DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the first and second curved transition regions are misspelled as “transitional”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 15, 17-18, 20, & 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muhl et al. (DE 102016206283 A1, herein after referred to as Muhl ‘283).
Regarding claim 11 Muhl ‘283 teaches a torsion beam axle assembly including: a torsion beam axle including: a cross strut oriented along the transverse direction (FIG. 2: middle section of 202), a first longitudinal member oriented along the longitudinal direction (FIG. 2: left instance of 204); second longitudinal member oriented along the longitudinal direction (FIG. 2: right instance of 204); a first curved transition region disposed between the cross strut and the first longitudinal member (FIG. 2: left portion between 202 & 204 which gets covered by 206 or 207); and a second curved transition region disposed between the cross strut and the second longitudinal member (FIG. 2: right portion between 202 & 204 which gets covered by 206 or 207); wherein the cross strut, the first longitudinal member, the second longitudinal member, the first curved transition region, and the second curved transition region have the same cross section (paragraph 6) and are integral (FIG. 2: depicted) and a first side assembly including receiver surrounding the first curved transition region (FIG. 2: 206 or 207), the receiver including an inner surface to receive an outer surface of the first curved transition region (FIG. 2: depicted hemispherical cut outs in the receiver), the inner surface having a first curvature corresponding to a second curvature of the first curved transition region (FIG. 2: depicted with curvature of the circular cross-sectional shape of the transition region); and a second side assembly (FIG. 1: depicted). Additionally Muhl ‘283 teaches a vehicle having a longitudinal direction and a transverse direction (abstract) comprising a vehicle frame (FIG. 1: depicted); a first wheel (FIG. 1: one of the rear wheels depicted); a second wheel (FIG. 1: the other of the rear wheels depicted); and a torsion beam axle assembly described above coupled between the first wheel and the second wheel (FIG. 1: 102). 

    PNG
    media_image1.png
    467
    657
    media_image1.png
    Greyscale

Muhl ‘283 FIG. 2 annotated. Lines drawn between cross strut section, curved transition regions, and longitudinal member regions. 
Regarding claim 15 Muhl ‘283 teaches that the cross strut and the longitudinal member have substantially the same cross-section (paragraphs 10 and 11, “an open cross section of the entire torsion profile is formed”).
Regarding claim 17 Muhl ‘283 teaches that the receiver includes: a first half-shell (FIG. 2: 206 or 207 top half); and a second half-shell (FIG. 2: 206 or 207 bottom half), the first half-shell and the second half-shell forming the inner surface (FIG. 2: depicted).
Regarding claim 18, Muhl ‘283 teaches that the longitudinal member and the cross strut are a unitary part (FIG. 2: 202 & 204 depicted as a unitary part; paragraph 25).
Regarding claim 20 Muhl ‘283 teaches that the receiver includes a sleeve, the sleeve to facilitate coupling of the torsion beam axle assembly to a vehicle frame (FIG. 2: unlabeled but depicted, see attached annotated copy of FIG. 2).

    PNG
    media_image2.png
    466
    656
    media_image2.png
    Greyscale

Muhl ‘283, FIG. 2 annotated. Sleeves depicted in black and pointed to by arrows
Regarding claim 24 Muhl ‘283 teaches that the first shell includes a fastening-portion (portion discussed in paragraph 29 as having a releasable force-fit screw connection), the fastening-portion including a fastener-receiving feature to couple the first half-shell to the second half-shell (paragraph 29). 
Regarding claim 25 Muhl ‘283 teaches that the first half-shell and the second half-shell are disposed substantially flush against the first curved transition region (FIG. 1: depicted). 
Regarding claim 26 Muhl ‘283 teaches that the deposition of the first half-shell on the first curved transition region prevents rotation of the first longitudinal member about the receiver (paragraph 6 teaches the use of a shape which would be unable to rotate within the receivers, i.e. V-shaped, I-shaped, L-shaped, semi-elliptical, or “other suitable cross-sections”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Muhl et al. (DE 102016206283 A1, herein after referred to as Muhl ‘283) in view of Gilles (FR 2745240 A1).
Regarding claim 16 Muhl ‘283 does not explicitly teach that the cross strut has a trapezoidal cross-section however Gilles does (line 171). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the trapezoidal cross section of Gilles with the design of Muhl ‘283 as a matter of obvious engineering choice (paragraph 6, “or other suitable cross section”) and so as to tailor the suspension to various vehicles. In this combination the first and second curvatures would be formed on rounded corners of the trapezoid as rounding the edges of the trapezoidal cross section would make the trapezoidal cross strut gentler to handle bare handed than one with sharp edges. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Muhl et al. (DE 102016206283 A1, herein after referred to as Muhl ‘283) in view of Soma (JP 2003025821 A).
Regarding claim 19 Muhl ‘283 does not explicitly teach that the same cross-section is an elliptical cross-section however Soma does (paragraph 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the elliptical cross section of Soma with the design of Muhl ‘283 as a matter of obvious engineering choice (paragraph 6, “or other suitable cross section”) and so as to tailor the suspension to various vehicles.
Response to Arguments
Applicant’s arguments filed 06/30/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered.  Therefore, the rejection has been withdrawn. 
Applicant's arguments filed 06/30/2022 with respect to the rejection(s) of claim(s) 11 have been fully considered but they are not persuasive. The amendments to claim 11 fail to overcome Muhl ‘283 because the circular cross section of Muhl ‘283 is curved as a consequence of being circular and the receivers are shaped to match, see above rejection. While not directly addressed in arguments the rejection of claim 16 also remains because the corners of the trapezoidal cross section may be given curvature to remove sharp edges which would be unpleasant to handle. 
Allowable Subject Matter
Claims 1, 3-6, 9-10, & 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 1 no prior art made of record teaches a torsion beam axle comprising a longitudinal member, a cross strut, a receiver including a cavity, and the cavity including a first opening receiving the longitudinal member and a second opening receiving the cross strut. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618